Citation Nr: 1607983	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastritis secondary to H. pylori.

2.  Entitlement to service connection for status post breast biopsy (also claimed as atypical ductal hyperplasia (ADH), granulomatous mastitis, and fibroadipose parenchyma).

3.  Entitlement to service connection for acute bronchitis.

4.  Entitlement to service connection for liver hemangioma.

5.  Entitlement to service connection for circulatory problems.  

6.  Entitlement to service connection for a herniated disc of cervical spine.

7.  Entitlement to a higher initial rating for degenerative disc disease lumbar spine with hemangioma, currently rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for degenerative changes, right hip (also claimed as osteoarthritis), currently rated as 10 percent disabling.

9.  Entitlement to a higher initial rating for degenerative changes, left hip (also claimed as osteoarthritis), currently rated as 0 percent disabling.

10.  Entitlement to a higher initial rating for splenic granuloma, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

With respect to the issues of entitlement to service connection for gastritis secondary to H. pylori, status post breast biopsy, acute bronchitis, liver hemangioma, and circulatory problems:  A notice of disagreement was received in December 2009; a statement of the case was issued in May 2010; and a substantive appeal was received in July 2010.   

With respect to the issue of entitlement to service connection for a herniated disc of cervical spine, a notice of disagreement was received in December 2009.  The RO did not issue a statement of the case with respect to the issue.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Likewise, in May 2010, the RO issued a rating decision in which it granted service connection for degenerative disc disease, lumbar spine with hemangioma; degenerative changes of the right and left hips (also claimed as osteoarthritis); and splenic granuloma.  In the Veteran's July 2010 VA Form 9, she disagreed with the ratings assigned for these disabilities.  The RO did not issue a statement of the case addressing the issue of whether higher ratings are warranted.  Consequently, the issues must be remanded.  

The Veteran also disagreed with the denial of service connection for a left leg disability, allergic rhinitis, and headaches.  In an August 2015 rating decision, the RO granted service connection for superficial venous insufficiency, greater saphenous vein left leg with varicose veins; allergic rhinitis; and migraines.  The grant of service connection constitutes a complete grant of the claims.  Consequently, they are not before the Board.  

In the Veteran's VA Form 9, she requested to testify before the Board.  In a November 2015 correspondence, she withdrew that request.  

The issues of entitlement to service connection for gastritis secondary to H. pylori; status post breast biopsy (also claimed as atypical ductal hyperplasia (ADH), granulomatous mastitis, and fibroadipose parenchyma); and acute bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An alleged liver disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.

2.  Alleged circulatory problems were not manifested during the Veteran's active duty service or for several years after service, nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  The criteria for an award of service connection for circulatory problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of her liver disability and circulatory problems.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met in this case, as the evidence of record, including lay evidenc, fails to suggest that an alleged liver disability and alleged circulatory problems, first reported post service, had their onset in service or are otherwise related thereto.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The service treatment records fail to reflect any findings attributed to either a liver disability or circulatory problems.  An October 2002 CT scan of the abdomen stated that the Veteran's liver appeared normal (STRs #1, 1/16/15, p. 81).  Moreover, the post service treatment records fail to reflect any findings referable to either a liver disability or to circulatory problems.  Finally, the Veteran has not reported any symptoms that she has attributed to either a liver disability circulatory problems.    

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, none of the three elements of service connection have been established.  There is no medical evidence of a current disability.  There is no medical evidence (or even lay evidence) of an in-service disease or injury; and there is no medical evidence of a causal connection.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for a liver disability and circulatory problems must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a liver disability is denied

Entitlement to service connection for circulatory problems is denied  


REMAND

Gastritis, status post breast biopsy, acute bronchitis

The service treatment records reflect treatment for each of these disabilities.  

The Veteran was assessed with gastroenteritis in March 1986 (STRs #3, 1/16/15, p. 116).  She was assessed with gastroenteritis again in December 1991 (STRs #1, 1/16/15, p. 42), and was noted to have "food intolerance" in November 1996 (STRs #1, 1/16/15, p. 50).  She was assessed with dyspepsia in March 2005 (STRs #1, 1/16/15, p. 52).  She was assessed with gastritis due to H. pylori in September (STRs #1, 1/16/15, p. 58).  This remained on the Veteran's problem list on numerous treatment reports leading up to separation (see April 2007 STRs #1, 1/16/15, p. 129).

In April 1982, the Veteran was noted to have breast trauma (STRs #3, 1/16/15, pgs. 95, 133).  In March 1983, she was assessed with fibrocystic breast 1991 (STRs #1, 1/16/15, pgs. 24-30).  She underwent a needle biopsy in January 2002.  It showed ductal intraepithelial neoplasia grade lb and la, fibrocystic change, granulomatous mastitis and focal intraluminal microcalcification.

The Veteran was assessed with numerous upper respiratory infections during service: February 1979 (STRs #4, 1/16/15, p. 55), June 1982 (STRs #1, 1/16/15, p. 63), October 1983 to December 1983 (STRs #1, 1/16/15, pgs. 8, 85-88), April 1994 (STRs #8, 1/16/15, p. 5), and May 1999 (STRs #1, 1/16/15, p. 16).  She was assessed with bronchitis in February 1979 (STRs #1, 1/16/15, p. 22), and November 1985 (STRs #4, 1/16/15, p. 44, 124).

Given the abundance of evidence of these conditions in the service treatment records, and given the Veteran's current complaints, the Board finds that VA examinations are warranted to determine the nature and etiology of the disabilities.      


Cervical spine, lumbar spine, hips, splenic granuloma

As noted in the introduction, the Veteran submitted timely notices of disagreement with respect to the issues of entitlement to service connection for a herniated disc of cervical spine, and entitlement to higher initial ratings for degenerative disc disease lumbar spine with hemangioma; degenerative changes, right hip; degenerative changes, left hip; and splenic granuloma.  Since the RO has not issues a statement of the case with regards to these issues, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of her gastritis, status post breast biopsy, and upper respiratory infection (to include bronchitis).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should address the findings in the service treatment records (noted in the body of the remand).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  
 
2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for cervical spine, lumbar spine, hips, splenic granuloma.  The Veteran should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) on all perfected issues.  Then the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


